Citation Nr: 1125776	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cardiovascular disability, including congestive heart failure.

2.   Entitlement to service connection for a cold injury to the feet.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for fallen arches with stiff toes.

5.  Entitlement to service connection for skin disability manifested by discoloration and itching.

6.  Entitlement to service connection for peripheral neuropathy.

7.  Entitlement to service connection for Parkinson's disease.

8.  Entitlement to service connection for Paget's disease and osteophytosis.

9.  Entitlement to service connection for Alzheimer's disease.

10.  Entitlement to service connection for peripheral vascular disease.

11.  Entitlement to service connection for prostate cancer.

12.  Entitlement to service connection for diabetic neuropathy.

13.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability resulting from VA prescription of Digoxen.

14.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel
INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  He died in April 2009.  The appellant is his widow and the substitute-claimant in this appeal.

This matter comes before the Board of Veterans' Appeals (Board) in a manner requiring some explanation.  This appeal originates from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which addressed the issues listed on the title page of this action.  In April 2009, shortly after his representative filed a notice of disagreement as to the March 2009 rating decision, the Veteran died.  

Prior to October 10, 2008, the only recourse that would have been open to the appellant to continue the claims of the Veteran would have been to file a claim for accrued benefits under the provisions of 38 U.S.C.A. § 5121.  In October 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) became law.  That Act created new 38 U.S.C.A. § 5121A, which allows for substitution in case of death of a claimant who dies on or after October 10, 2008.  

In December 2010, a Decision Review Officer at the RO recognized the appellant as the substitute-claimant in the Veteran's appeal.  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121.  Accordingly, the issues on the title page are the same as would be listed if the Veteran were still pursuing the appeal

The Veteran testified before the undersigned at a hearing held at the RO in December 2010.  The transcript of that hearing is of record.  At the hearing, the appellant withdrew the issue of entitlement to an increased rating for low back disability.  The appellant submitted additional evidence at the hearing, along with a waiver of any right to have the RO consider the evidence in the first instance.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant, who, as already noted is the substitute claimant, contends that each of the disorders for which service connection is sought was caused by the Veteran's exposure to extremely cold temperatures during his service in Korea.  The record reflects that the Veteran did serve in Korea during the Korean Conflict, and the Board does not doubt that he was exposed to extremely cold temperatures for prolonged periods.

In a March 2009 statement, the Veteran's representative advised VA that the Veteran has been admitted to the intensive care unit of Baptist Medical Center in Little Rock, Arkansas.  The representative requested that VA not proceed with rating the Veteran's claim until medical records from the above facility could be obtained.  In an accompanying VA Form 21-4142, the representative authorized VA to obtain records from three physicians:  Drs. Glover, Kennedy and "Svoboda."  The Veteran died a short time later.

The record shows that the RO never attempted to obtain records from any of the referenced physicians, although Dr. Glover has written statements supporting several of the claims on appeal.  Nor have records from the Baptist Medical Center been obtained.  Given that the representative indicated that records from the above sources were relevant to the appeal, the Board finds that VA must assist the appellant in obtaining those records prior to obtaining a medical opinion in this case.

The Board regrets the delay occasioned by this remand, but finds that efforts to obtain the above records are necessary.  Once the records are obtained and the case is returned to the Board, the Board intends to forward the case to a medical professional pursuant to 38 C.F.R. § 20.901(a) or (d) (2010).  The Board believes this is the most expeditious method of developing all pertinent evidence in this particular case.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the appellant and request that she identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, to include the Baptist Medical Center and Drs. Glover, Kennedy and "Svoboda" (listed on the VA Form 21-4142 of March 2009), who may possess additional records pertinent to the claims on appeal.  With any necessary authorization from the appellant, the RO/AMC should attempt to obtain and associate with the claims files any medical records identified by the appellant, to include from the Baptist Medical Center and Drs. Glover, Kennedy and "Svoboda", which have not been secured previously. 

2.  If the RO/AMC is unsuccessful in obtaining any medical records identified by the appellant, it should inform the appellant and her representative of this and ask them to provide a copy of the outstanding medical records.

3.  The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full the RO/AMC must issue a supplemental statement of the case, and provide the appellant and her representative an opportunity to respond.

After the appellant and her representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified by the RO.  The appellant and her representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO/AMC.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



